                           United States District Court
                                     for the
                           Southern District of Florida
Hugo Pena and HP Maritime         )
Consultant, Plaintiffs,           )
                                  )
v.                                ) Civil Action No. 18-23188-Civ-Scola
                                  )
United States Coast Guard Seventh )
District, and others, Defendant.  )
          Order Denying the Plaintiffs’ Motion for Reconsideration

       The Plaintiffs Hugo Pena and HP Maritime Consultant filed a motion
labeled “Broken Chair Petition for Fraud upon the Court, Based on Vessel
Identity Theft [Island Express I] on April 15th, 2010 or Before or Until May 11th,
2010 [File 100 and 103].” (ECF No. 105.) The Court construes this as a motion
for reconsideration of the Court’s prior Order adopting Magistrate Judge Chris
M. McAliley’s Report and Recommendation (“R&R”) (ECF No. 103) because it asks
the Court to set aside the R&R. The Court denies the Plaintiffs’ motion for
reconsideration. (ECF No. 105.)
       The decision to grant or deny a motion for reconsideration is committed to
the district court’s sound discretion. See Chapman v. AI Transport, 229 F.3d
1012, 1023-24 (11th Cir. 2000) (reviewing reconsideration decision for abuse of
discretion). Reconsideration is appropriate only in very limited circumstances,
such as where “the Court has patently misunderstood a party, where there is an
intervening change in controlling law or the facts of a case, or where there is
manifest injustice.” See Vila v. Padron, 2005 WL 6104075, at *1 (S.D. Fla. Mar.
31, 2005) (Altonaga, J.). “Such problems rarely arise and the motion to
reconsider should be equally rare.” See id. (citation omitted). To obtain
reconsideration, “the party must do more than simply restate its previous
arguments, and any arguments the party failed to raise in the earlier motion will
be deemed waived.” See id. “[A] motion for reconsideration should not be used
as a vehicle to present authorities available at the time of the first decision or to
reiterate arguments previously made.” Z.K. Marine Inc. v. M/V Archigetis, 808 F.
Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.).
       Here, the Plaintiffs argue that the Court should reconsider its prior Order
adopting Judge McAliley’s R&R recommending that the lawsuit be dismissed
because the Court did not wait for the Plaintiffs to reply in support of their
objections to the R&R. Plaintiffs also argue that dismissal of their case was
improper because they showed “plausible entitlement to relief by offering enough
facts to raise a right to relief above the speculative level.” (ECF NO 105 at 2.)
These objections are frivolous, and the Plaintiffs’ argument falls woefully short
of the reconsideration standard. The Court was not required to consider the
Plaintiffs’ reply in support of their objections to the R&R because the Federal
Rules of Civil Procedure do not provide for such a reply. See Fed. R. Civ. P.
72(b)(2). Moreover, dismissal was proper for the reasons set out in the Court’s
previous Order (ECF No. 103) and in Magistrate Judge Chris M. McAliley’s R&R
(ECF No. 100).
      Done and ordered in chambers, at Miami, Florida, on November 21, 2019.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
